﻿Ten years ago, Switzerland joined the United Nations,
thus becoming both the 190th Member State and the
first country in which United Nations membership
was approved by its citizens in a popular vote. The
United Nations and Switzerland share the same values
and pursue common goals: the promotion of peace
and security, sustainable development, the protection
and promotion of human rights, and the provision of
emergency relief to victims of conflict and natural
disasters.
We face significant and pressing challenges
in all these areas. Climate change, food and water
scarcity, migration, organized crime, terrorism and the
proliferation of weapons do not respect borders. These
are global challenges that threaten entire regions. In an
increasingly interconnected world, we have to search
for global solutions that respond to regional and national
needs. It is not enough to simply maintain the status
quo. We have to find today the solutions of tomorrow.

The United Nations spans the entire world. Its
universality gives it unparalleled legitimacy and
enables it to find and implement solutions to global
challenges that enjoy broad support. In view of the
growing interdependence of those challenges, the
United Nations is now more important than ever. It must
be at the heart of international governance. The support
of every Member State and every one of us is therefore
crucial. In order to accomplish the Herculean tasks
awaiting it, the United Nations can no longer settle for
the lowest common denominator, as it does all too often
when consensus is reached among its Members. If the
United Nations is to overcome the challenges facing it,
it must be efficient, innovative and active. What does
that mean?
The United Nations is efficient when it updates and
improves its processes so that it can act more rapidly
and in a more coordinated manner, despite growing
budgetary pressures. In this respect, Switzerland
supports the reform agenda of the Secretary-General. It
should be implemented swiftly.
The United Nations is innovative when it develops
new ideas and solutions that are tailored to the big
picture. United Nations structures have evolved
organically over past decades. They do not encourage
people to stray from the beaten path. More intensive
exchanges within the United Nations and between the
Organization and scientific circles, civil society and
the private sector promote creativity and ensure broad
support for United Nations activities. At the seat of
the United Nations in Geneva that type of exchange
is encouraged in a targeted manner. Switzerland
also supports the strengthening and development of
ref lection and research activities within the United
Nations. Bringing those activities together in Geneva
would further strengthen the creative potential of the
Organization.
Finally, the United Nations will show its strengths
if it can achieve consensus in conflict situations and
push through to find solutions. Resorting to the right
of the veto in the Security Council is difficult to justify
in the event of genocide, war crimes or crimes against
humanity. That is why Switzerland, together with
other countries, continues to clamour for reform of the
working methods of the Security Council. Transparency
and the Council’s collaboration with other bodies within
the Organization should be improved, and the right of
veto should be limited.

As Switzerland traditionally defends dialogue, we
call upon all States and peoples to commit to greater
understanding and peaceful coexistence among
cultures, religions and beliefs. Freedom of belief and
religion, like freedom of opinion and expression,
are universally guaranteed core values that must be
protected and respected. Moreover, responding to an
unpleasant opinion with violence can never be justified.
It must be countered by ideas and logical arguments,
and if necessary through legal recourse, especially if
national, religious or cultural hatred has been incited.
The attacks in recent weeks against diplomatic missions
are therefore unacceptable regardless of the motivation
behind them. We all bear a common responsibility to
promote tolerance and the respect for beliefs.
For the current session of the General Assembly,
the President has chosen as the theme for the high-level
debate “Bringing about adjustment or settlement of
international disputes or situations by peaceful means”.
I applaud his choice. In recent years, the United Nations
has strengthened its capacity in the area of mediation
and preventive diplomacy, which has brought about a
re-evaluation of mediation processes. We need to go
further, however, as most of the United Nations budget
continues to be spent on peacekeeping operations.
Switzerland is therefore convinced that greater
investment in peaceful means that could bring about
a settlement of disputes, especially through mediation
and preventive diplomacy, would pay off in the long
run. An ounce of prevention is worth a pound of cure;
that is as true for States as it is for people.
It is not just a matter of funding. Every single
conflict that is averted means the avoidance of human
suffering and the non-interruption of development in the
countries concerned. Over the past decade, Switzerland
has actively participated in more than 30 mediation
processes in some 20 countries. Moreover, Switzerland
regularly makes its experts and know-how available to
the United Nations and hopes to see its collaboration
with the Organization grow. Adapted to current needs,
special political missions respond to the complexity of
political realities. Thanks to those missions, the United
Nations is in a position to react f lexibly and quickly
in the event of a constitutional crisis or a coup d’état.
As the main instruments of preventive diplomacy, such
missions should be strengthened, specifically through
the introduction of modalities, financing and optimal
support.

When prevention is not enough, the international
community must act firmly. The United Nations should
therefore demonstrate that it is capable of intervening
and imposing itself. Switzerland is deeply concerned by
the dramatic worsening of the situation in Syria, where
human rights and international humanitarian law are
being f louted. At this very moment, as I speak, innocent
people are dying from bullets fired by the Syrian army
and the armed opposition. Thousands of people have
been killed, more than 1 million are on the run in their
own country and some 250,000 have sought refuge
in neighbouring countries. It is difficult, maybe even
impossible, to reach hundreds of thousands of victims
who, wounded and traumatized, are condemned to wait
in zones under siege. United Nations agencies estimate
that approximately 2.5 million people need urgent
humanitarian assistance. Switzerland has therefore set
aside more than $15 million for humanitarian assistance
in Syria and neighbouring countries.
As long as human rights continue to be trampled upon
and those responsible are not sufficiently perturbed, it
will be impossible to guarantee security. Switzerland
therefore calls for the perpetrators of serious violations
of human rights answer for their actions. The impunity
of perpetrators is not just immoral; by compromising
the process of reconciliation that gets under way in a
society after a war, it encourages history to repeat itself.
Switzerland leads a group of some 30 countries
that are asking that the International Criminal Court
take up the case of Syria. I would invite all heads of
State and Government present here today to rally to that
initiative. The international community must be made
aware of the extent of human rights violations in Syria.
Switzerland welcomes the work of the commission
of inquiry set up by the Human Rights Council and
calls for it to be strengthened. It also welcomes the
appointment of Mr. Brahimi as the new Joint Special
Representative of the United Nations and the League of
Arab States for the Syrian crisis and will do its utmost
to help him find a political solution to the conflict in
that country.
We know that our use of the world’s available
resources is not sustainable at the global level. We
are exploiting those resources without concern for
the future. We also know that human beings are the
cause of climate change. The fate of our planet rests in
our hands. Much will depend on whether we succeed
in making the transition to sustainable development
and whether we succeed in moving towards a green
economy. The Rio+20 outcome document provides us
with an opportunity that we must embrace. We must act
today so that future generations do not have to pay the
price for our inaction.
However, a great deal of mutual distrust remains, as
does the fear that not everyone will be able to compete
on equal terms in a green economy. We must overcome
that hurdle. Switzerland will play its part in sharing the
burden of efforts between the North and the South. The
Green Climate Fund will be a key element in financing
that transition. It should therefore be set up without
delay and in an optimal environment. I am convinced
that Geneva can offer such an environment.
The transition to a green economy also requires
new approaches, in terms of both thinking and acting.
In any process of change, there are winners and losers.
However, with regard to sustainable development
the winners and losers are the same, namely, future
generations. Either they will be able to continue to live
in an intact environment where they benefit from the
natural resources they need, or they will have to put
up with a decline in the standard of living due to the
exhaustion of resources and the broad consequences of
climate change. Our common challenge lies in ensuring
the well-being of all without overexploiting our natural
resources.
Switzerland attaches the greatest importance to
the post-2015 agenda, which will allow us to benefit
from our experience with the Millennium Development
Goals in order to prepare for the future. That approach
gives us the opportunity to consider all dimensions of
sustainable development together and, for the first time
ever, develop a universal system of targets for the well-
being of future generations throughout the world.
Switzerland is convinced that setting sustainable
development goals is an important element in
strengthening that development. It will play an active
part in defining a new system of goals. Switzerland
believes it imperative to combine discussions on the
post-2015 agenda and on sustainable development goals
into a single process.
According to the Roman philosopher Seneca, it is
not that we have a short space of time, but that we waste
much of it. So let us today take on the great challenges
before us. Let us join forces to bring about more peace
and security in the world and better protect human rights.
Let us put an end to the impunity of the perpetrators of
serious human rights abuses and bring them to account.

Let us take bold steps for more sustainable development
in the interests of our children and grandchildren. And
let us strengthen the United Nations so that, as the only
truly universal Organization, it is better equipped to
address those immense challenges.